LEMMON, Justice,
dissenting.
The record supports imposition of a suspension for one year and one day, as recommended by the Disciplinary Board. Respondent has not shown that the delay in the disciplinary proceeding should be considered a mitigating factor. Mitigation is sometimes attributed to a delay between the misconduct and the hearing because the attorney is called upon to defend the misconduct after a record of satisfactory behavior in the interim. In the present case, the court, upon questioning disciplinary counsel, was informed that numerous other complaints have been filed against respondent in the interim and that several have resulted in formal proceedings now at various stages in the system. While it would be inappropriate for this court to give any weight to these pending proceedings, the fact of their existence dissuades me from considering the delay as a mitigating factor.